762 N.W.2d 521 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Carlos DULEY, Defendant-Appellant.
Docket No. 137194, COA No. 284737.
Supreme Court of Michigan.
March 23, 2009.

Order
By order of January 21, 2009, the prosecuting attorney was directed to answer the application for leave to appeal the August 5, 2008 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to *522 appeal is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Wayne Circuit Court, and we REMAND this case to the trial court for resentencing. The trial court erred in assessing 25 points under Prior Record Variable 1, MCL 777.51, because the defendant did not have any prior high severity felony convictions. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.